department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x employer t dollar_figureamount y dollar_figureamount dear we have considered your request for advance approval of your employer-related scholarship program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you wish to grant scholarships to be used for educational_purposes at an educational_institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where the educational activities are carried on eligible applicants will be graduating high school students who are x employees or children of full time x employees and retired employees children of x employees include child step child foster_child or x employee must be guardian or student must be a dependent of employee you will advertise the scholarship program in x’s website and handbook you indicated that you will only grant one scholarship per year if no individual meets the requirements of the application or the independent committee does not approve of any of the applications no grant will be awarded that year grant approval will have no connection to employee position salary wage performance or continuation of employment the scholarship is designed to grant dollar_figuret dollars per year dollar_figurey dollars per semester for four years the recipient will be required to remain a full time college student and maintain a gpa all four years applications will include combined gross household_income before taxes a activities both inside and outside of school including work experience a one paragraph answer to the question why is college important to you a one to three page essay have you had adversity in your life and how did you handle it high school transcript high school gpa average acceptance letter from u s college of choice and two letters of recommendation list of the selection committee will consist of three independent individuals they are neither your employees nor employees of x the committee will be comprised of knowledgeable individuals who have professional experience in either the teaching field or the health and human services filed your current selection committee is comprised of a special education teacher at a high school a former teacher and a former counselor none of the members of the selection committee or their relatives your officers directors or their relatives or substantial contributors or their relatives are eligible for scholarships you will grant scholarships which will not provide any direct or indirect benefit to any of your officers or directors or members of their families you will not award scholarships on the basis of nationality religion or ethnic origin scholarship recipients will be identified by the selection committee based on prior academic performance performance on tests designed to measure ability and aptitude for higher education community and extracurricular involvement financial need and written essay transcripts and test scores will be examined to determine prior academic performance as well as ability and aptitude for higher education gross household_income before taxes will be considered however there is not a specific level of income that qualifies candidates should multiple candidates have similar ratings in all categories other than income it is likely that the one with the lowest income will be selected the scholarship will be awarded solely in the order recommended by the selection committee the scholarship funds will be sent directly to the institution the recipient is attending to ensure it is applied to qualifying costs in order to continue to receive the scholarship for four years the recipient must turn in transcripts after each semester to verify that a gpa is maintained an invoice from the educational_institution will be required as well as the recipient's registration of classes for the next semester the invoice must indicate that the recipient continues to be enrolled full time if the recipient is not in good academic standing the remaining scholarship will be revoked the scholarship can not be renewed beyond the initial four year period awarded the scholarship is not contingent on employment with x should the employee terminate with x the grant will continue so long as the recipient maintains the gpa and remains a full time student you agree to maintain records that include the following i ii information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective a produce a report or similar product or improve or enhance a b c literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 if a private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline case of a program that awards grants to children of employees of a particular employer the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year it states in the you indicated that x may have a limited number of eligible_employee children that might apply as a result the requirement limiting scholarships to percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application could eliminate the granting of a scholarship in any given year you anticipate approximately to applicants in the current_year and only a slightly larger pool of to candidates in future years since the awarding of one scholarship will therefore most likely exceed the percentage thresholds of rev_proc you may still qualify under facts and circumstances if the primary purpose of your program is to educate recipients in their individual capacities such relevant facts and circumstances to be considered may include the likelihood that the program may be used for employee recruitment or to retain employees the independence of the selection committee standards for scholarship eligibility and selection limitations or the lack of limitations on the recipient’s choice of a course of study the number of grants available the number of children of employees who will be eligible for them the percentage of eligible children of employees applying for the grants who normally receive grants under the program and whether and how many grants are awarded to individuals who are not children of employees since you will maintain an independent selection committee will not limit the recipient’s choice of study will grant only one new scholarship a year and will base the scholarship on academic performance character and income level it is concluded based on facts and circumstances that the primary purpose of your program is to educate recipients and not to compensate current employees this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the ode this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours holly o paz director exempt_organizations rulings and agreements enclosures notice a copy of the redacted letter
